DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed November 24, 2020 have been fully considered but they are not persuasive.
Applicant argues that Zhang only teaches 2 heated rollers.  Examiner disagrees as Zhang teaches the rollers are heated [0280] and Figure 53 indicates 3 rollers (indicated by open circles).
Further, Claim 15 recites “the first heated rod, the second heated rod and the third heated rod are configured to densify a nanofiber sheet by applying heat and at least one of a tensile or compressive force.”  This limitation has multiple interpretations as listed below:
The three heated rods arranged in a specified configuration to densify the nanofiber sheet,
The three heated rods are configured in a way that would be obvious and routine to one of ordinary skill in the art to densify the nanofiber sheet, or
Any configuration that applies heat and at least one of a tensile or compressive force densifies the nanofiber sheet.
If the three heated rods are arranged in a specified configuration to densify the nanofiber sheet, the claim does not recite the essential configuration of the three heated rods that causes the nanofiber sheet to densify. 
If the three heated rods are configured in a way that would be obvious and routine to one of ordinary skill in the art to densify the nanofiber sheet, the configuration of the three heated rods would be obvious to one of ordinary skill in the art in order to densify the nanofiber sheet.

Applicant further argues the configuration of the rollers of Zhang do not provide the effect of increasing the tension during the drawing process.  Examiner respectfully disagrees as Zhang teaches the laminate is under tension in an orientation direction or compression orthogonal to the sheet surface [0280].
Applicant further argues that Zhang only teaches a mere possibility of disclosure and a theoretical configuration of a tension reduction roller and a winding yarn guide.  Examiner respectfully disagrees as Zhang teaches a tension reduction roller (Fig. 43- windup rollers 4307 with one roller rotating the clockwise while the filament being wrapped in a counterclockwise direction) in order to withdraw the accumulated filament towards the final package [0319].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roller configuration for processing nanofibers to include windup rollers with one roller rotating in one direction while the filament being wrapped in the opposite direction as taught by Zhang with reasonable expectation of success to withdraw the accumulated filament towards the final package [0319], thus meeting the instant limitation of a tension reduction roller disposed between the third heated rod and the bobbin, the tension reduction roller configured for rotational motion in a second direction opposite the first direction.  Further, Zhang teaches a winding yarn guide (Fig. 38- winding yarn guide 3804)  to guide the yarn onto the mandrel/bobbin [0310].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roller configuration for .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is indefinite because the limitation “wherein the first heated rod, the second heated rod and the third heated rod are configured to densify a nanofiber sheet by applying heat and at least one of a tensile or compressive force” has multiple interpretations as listed below:
The three heated rods arranged in a specified configuration densify the nanofiber sheet,
The three heated rods are configured in a way that would be obvious and routine to one of ordinary skill in the art to densify the nanofiber sheet, or
Any configuration that applies heat and at least one of a tensile or compressive force densifies the nanofiber sheet.
If the three heated rods are arranged in a specified configuration to densify the nanofiber sheet, Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the configuration of the three heated rods that causes the nanofiber sheet to densify. 

If any configuration of heated rods that applies heat and at least one of a tensile or compressive force densifies the nanofiber sheet, the lamination process of Zhang meets this definition of densification as the rollers are heated (heat is applied) and the laminate is under tension in an orientation direction or compression orthogonal to the sheet surface (at least one of a tensile or compressive force is applied) [0280].
For examination purposes, the limitation will be interpreted as any configuration of heated rods that applies heat and at least one of a tensile or compressive force densifies the nanofiber sheet.  Thus, the lamination process of Zhang meets this definition of densification as the rollers are heated (heat is applied) and the laminate is under tension in an orientation direction or compression orthogonal to the sheet surface (at least one of a tensile or compressive force is applied) [0280].
Further, Claims 16-21 as dependent on Claim 15 are also rejected under 35 U.S.C. 112(b) by virtue of their dependence on Claim 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (PGPub 2015/0147573).
Regarding Claim 15, Zhang teaches a nanofiber processing system (Abstract) comprising: 
a first heated rod, a second heated rod, and a third heated rod (See three rollers; [0333]- rollers are open circles) in Fig. 53; [0280]- the rollers are heated),
wherein the first heated rod, the second heated rod and the third heated rod are not coplanar with a reference plane (See Fig. 53 wherein there is no reference plane wherein all three rollers would be coplanar); and
wherein the first heated rod, the second heated rod and the third heated rod apply heat ([0280]- the rollers are heated) and tension in an orientation direction or compression in an orthogonal direction to the sheet surface ([0280]- the laminate is under tension in an orientation direction or compression orthogonal to the sheet surface).  Since the configuration of rollers in Zhang performs the same operations as the rollers of the instantly claimed invention, the configuration of Zhang would inherently result in the densification of the nanofiber sheet. 
Zhang further teaches a bobbin configured for rotational motion in a first direction (Fig. 53- see mandrel for winding the final product in a clockwise direction; [0333]- mandrel denoted as filled circle).
Regarding Claim 16, Zhang further teaches the reference plane is defined by a plane including the bobbin and a nanofiber forest substrate (See Fig. 53- if the reference plane is defined by the mandrel and nanofiber forest substrate, none of the rollers are coplanar with that reference plane).
Regarding Claim 17, Zhang further teaches none of the first heated rod, the second heated rod and the third heated rod are coplanar with one another (Fig. 53- the three rollers are not coplanar with one another).
Regarding Claim 18, Zhang further teaches at least one substrate (Fig. 53- substrate 5301); and a nanofiber forest disposed on each of the at least one substrates (Fig. 53- forest 5302).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (PGPub 2015/0147573).
Regarding Claim 19, Zhang does not appear to explicitly teach a tension reduction roller disposed between the third heated rod and the bobbin.  However, Zhang does teach utilizing windup rollers (Fig. 43- windup rollers 4307 with one roller rotating the clockwise while the filament being wrapped in a counterclockwise direction) in order to withdraw the accumulated filament towards the final package [0319].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roller configuration for processing nanofibers to include windup rollers with one roller rotating in one direction while the filament being wrapped in the opposite direction as taught by Zhang with reasonable expectation of success to withdraw the accumulated filament towards the final package [0319], thus meeting the instant limitation of a tension reduction roller disposed between the third heated rod and the bobbin, the tension reduction roller configured for rotational motion in a second direction opposite the first direction.
Regarding Claim 20, Zhang teaches utilizing a winding yarn guide (Fig. 38- winding yarn guide 3804) to guide the yarn onto the mandrel/bobbin [0310] but does not appear to explicitly teach the guide structure disposed between the bobbin and the third heated rod.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roller configuration for processing nanofibers to include a winding yard guide as taught by Zhang with reasonable expectation of success to guide the yarn onto the mandrel/bobbin [0310].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/A.K./Examiner, Art Unit 1748     

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        
2/22/21